DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter

Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1 and 10:  

1. (Currently amended) A transmission interface communicating method used in a display device, the transmission interface communicating method comprising: 

electrically coupling the display device to a host device such that a hot plug detect (HPD) status of the display device becomes a high state; 

receiving a first status update signal from the host device after electrically coupling the display device to the host device such that the hot plug detect (HPD) status of the display device becomes the high state; 

transmitting a HPD signal having a low state to the host device in response to the first status update signal after receiving the first status update signal from the host device; 

after transmitting the HPD signal having the low state to the host device in response to the first status update signal; 

transmitting a configuration acknowledgement signal to the host device in response to the configuration signal after receiving the configuration signal from the host device; and 

actively transmitting the HPD signal having the high state to the host device after transmitting the configuration acknowledgement signal to the host device in response to the configuration signal.

10. (Currently amended) A connection interface adapted for an adaptor configured to connect a display device to a host device, comprising: 

a first path, having a first switch and configured to be conducted when the first switch is closed to electrically couple a first display differential auxiliary port of the display device and a first host differential auxiliary port of the host device, wherein the first display differential auxiliary port is electrically coupled to a high level voltage source through a first resistor; 



a second path, having a second switch and configured to be conducted when the second switch is closed to electrically couple a second display differential auxiliary port of the display device and a second host differential auxiliary port of the host device, wherein the second display differential auxiliary port is electrically coupled to a low level voltage source through a second resistor; 4 of 9Serial No.: 16/441,146 Amdt. Dated December 15, 2020 Reply to Office Action of September 18, 2020 

a third resistor electrically coupled between the first path and a low level voltage source; and 

a fourth resistor, electrically coupled between the second path and a high level voltage source; 

wherein when the first switch and the second switch are closed, the first resistor pulls down the voltage level of the first display differential auxiliary port and the second resistor pulls high the voltage level of the second display differential auxiliary port.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1 and 10) is not obvious.  Applicant has argued this limitation on pages 1 and 10, of Applicant’s Remarks filed 12/15/2020. These limitation finds support in the specification Fig. 3. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183